DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Election/Restrictions
Applicant’s election of Group I, claims 1-6 in the reply filed on 01/18/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/18/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al. (US 5,660,900).
	Regarding claims 1-2, Andersen discloses an article comprising a porous outside skin (10) and interior foamed section (14) containing large cells (16) (Fig. 2, column 18, lines 34-40).

    PNG
    media_image1.png
    537
    262
    media_image1.png
    Greyscale


	Regarding claim 3, Andersen teaches the thickness of the foam body being preferably about 2 mm to about 6 mm (column 16, lines 40-45) and that the small cells have an average diameter of less than 250 µm (column 18, lines 35-40), thus the ratio Sw, of the foam thickness at a position in which a thickness of the wide space is 
	Regarding claim 4, Andersen does not expressly teach a ratio of St/Nt ≥ 2 where St represents the thickness of the wide space and Nt represents an average thickness of the bubbles adjacent to the wide space. However, as discussed above, Andersen teaches that the size and distribution of the cells within the matrix are dependent on several variables (column 18, lines 40-45) and that as the temperature of the molds increases the size of the cells increases. Andersen teaches that the size of the cells within the matrix and thus the strength and insulating capability of the articles can be selected in part by adjusting the temperature of the molds (column 20, lines 48-55). Consequently, it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as thickness of the large and small cells, and thus the optimum value of the claimed St/Nt ratio, through routine experimentation in the absence of a showing of criticality.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	Regarding claim 5, as can be seen from Fig. 2 and 2A-2c, the article of Andersen includes at least one large cell which comprise a plurality of large cells adjacent in a width direction.
	Regarding claim 6, Andersen does not expressly teach wherein Av(Sw/Ft) ≥ 0.5 representing an average value of Sw/Ft for three wide spaces adjacent to each other. Given the foam thickness and width of the cells are result effective variables (see discussion above), it would have been obvious to one having ordinary skill in the art to have determined the optimum value of the average Sw/Ft of three large cells, through .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Focht (US 4,097,633) teaches a laminate having an embossment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781